Title: To Alexander Hamilton from Gerard Bancker and Philip Livingston, 22 February 1797
From: Bancker, Gerard,Livingston, Philip
To: Hamilton, Alexander


New York, February 22, 1797. “In our Character of Executors, we are Trustees for a Number of persons who do not think the Claims of Mr. & Mrs. Ricketts well founded, and who would suppose us blameable, if we afforded them any Facilities, Whatever therefore may be our own inclinations, we are advised to put the Claimants to their Bill for discovery, and to submit ourselves to the Chancellor, whether in a Matter perfectly within his Jurisdiction, he will suffer his Court to be a Hand Maid for others.…”
